UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7946



CHARLES M. ANDERSON,

                                             Petitioner - Appellant,

          versus


G.   K.    WASHINGTON,    Warden,   Buckingham
Correctional Center,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-1149-AM)


Submitted:   July 28, 2004                 Decided:   August 12, 2004


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles M. Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Charles Michael Anderson appeals a district court’s order

denying his Fed. R. Civ. P. 60(b) motion to void judgment and

construing it as a successive 28 U.S.C. § 2254 (2000) petition.                An

appeal may not be taken from the final order in a § 2254 proceeding

unless   a   circuit     justice   or   judge    issues   a     certificate    of

appealability.     28 U.S.C. § 2253(c)(1) (2000).*            A certificate of

appealability will not issue for claims addressed by a district

court    absent   “a     substantial    showing    of     the    denial   of    a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).              We have independently

reviewed the record and conclude that Anderson has not made the

requisite     showing.      Accordingly,    we    deny    a     certificate    of

appealability and dismiss the appeal.

             To the extent Anderson’s notice of appeal and informal

brief could be construed as a motion for authorization to file a

successive § 2254 petition, we deny such authorization. See United


     *
      See Reid v. Angelone, 369 F.3d 363, 370 (4th Cir. 2004)
(holding certificate of appealability is required to review denial
of Federal Rule of Civil Procedure 60(b) motion).

                                    - 2 -
States v. Winestock, 340 F.3d 200, 208 (4th Cir.), cert. denied,

124 S. Ct. 496 (2003).       We dispense with oral argument because the

facts   and   legal    contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                      DISMISSED




                                     - 3 -